In an action, inter alia, for specific performance and a declaratory judgment, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated July 1, 1991, as denied that branch of its motion which was to vacate requests no. 4 and 7 through 13 of the defendant’s first notice of discovery and inspection.
Ordered that the order is affirmed insofar as appealed from, with costs.
The information sought by requests no. 7 through 13 in the defendant’s first notice of discovery and inspection was material and relevant in the defense of the action and thus the proper subject of disclosure (CPLR 3101 [a]).
Moreover, the plaintiff has failed to establish that the material sought in request no. 4 was prepared in anticipation of litigation by or for another party or by or for that party’s representative and that it therefore was entitled to the qualified privilege set forth in CPLR 3101 (d) (2). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.